Bond, J.
This action is upon a policy of insurance. It was tried by the court without a jury and judgment rendered for plaintiff for $1,008.50, from which defendant appealed to this coiirt under the portion of section 2258, Revised Statutes 1889, permitting appeals upon certificate of the clerk and accompanying abstract of the record. In the case at bar appellant’s *479printed abstract wholly fails to show that any bill of exceptions was filed. It is defective in . _ . other respects, but this omission is an essential one, and deprives us of the power to review any matters of exception on this appeal. Wesby v. Bowers, 58 Mo. App. 419; Mason v. Pennington, 53 Mo. App. 118; Hohstadt v. Daggs, 49 Mo. App. 157. The record proper is, however, here, and appellant assigns as error the -sufficiency of the petition to state a cause of action in that it does not allege ownership by plaintiff in the prop- ° i , ,, t mi Im-erty covered by the policy. The petition J ^ i * i. is lacking in definiteness on this subject. A consideration of its language shows, however, that the allegation of ownership is necessarily implied. It prefaces a description of the property, to wit, “on his barn No. 1, and sheds adjoining.” It then enumerates the grain in the barn and crib, and alleges the amount of insurance apportioned to each. Reading the word “his” as applicable to the succeeding enumerations, a necessary implication of allegation of ownership in all the property arises. This is clearly sufficient after verdict to support a judgment. Murphy v. Ins. Co., 70 Mo. App. 78, and citations; Prendergast v. Ins. Co., 67 Mo. App. 426.
Abstract : failure to show bm of
OwNERSHiPof properly: petition: sufficiency.
No other question being presented for review under the present record, the judgment will be affirmed.
All concur.